Case 17-06361        Doc 57     Filed 03/11/19     Entered 03/11/19 15:23:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 06361
         Tiffany M. Bailey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/02/2017.

         2) The plan was confirmed on 06/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/31/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/30/2017, 08/08/2018.

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06361             Doc 57         Filed 03/11/19    Entered 03/11/19 15:23:52                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $11,487.82
           Less amount refunded to debtor                              $2,769.40

 NET RECEIPTS:                                                                                            $8,718.42


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,371.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $356.74
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,728.50

 Attorney fees paid and disclosed by debtor:                        $1,000.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group                  Unsecured          69.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc           Secured        5,660.00       3,583.39        3,583.39      3,583.39     113.53
 Bayview Loan Servicing LLC              Secured      203,760.00    162,378.41       162,378.41           0.00       0.00
 Bayview Loan Servicing LLC              Secured       11,522.00       9,203.50        9,203.50           0.00       0.00
 City of Chicago Department of Revenue   Unsecured          68.00      1,933.46        1,933.46           0.00       0.00
 City of Chicago Department of Water     Secured        1,293.00       1,293.00        1,293.00      1,293.00        0.00
 City of Chicago Department of Water     Unsecured            NA         644.05          644.05           0.00       0.00
 City of Chicago Dept of Revenue         Unsecured         858.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      1,417.00            NA              NA            0.00       0.00
 Convergent Outsourcing                  Unsecured      2,122.00            NA              NA            0.00       0.00
 Department Of Education                 Unsecured     14,833.00     15,070.29        15,070.29           0.00       0.00
 Devon Financial Services Inc            Unsecured         602.00           NA              NA            0.00       0.00
 Diversified Consultants, Inc.           Unsecured      1,045.00            NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         439.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         100.00           NA              NA            0.00       0.00
 Illinois Dept Of Employment Security    Unsecured      3,299.00       3,299.00        3,299.00           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured      1,831.00       1,061.00        1,061.00           0.00       0.00
 Illinois Dept of Revenue 0414           Priority       4,388.00       5,628.19        5,628.19           0.00       0.00
 Internal Revenue Service                Priority      16,511.00     11,615.46        11,615.46           0.00       0.00
 Internal Revenue Service                Unsecured      3,282.00       2,208.64        2,208.64           0.00       0.00
 ISAC                                    Unsecured     24,022.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        285.73          285.73           0.00       0.00
 Little Company of Mary hospital         Unsecured      2,000.00            NA              NA            0.00       0.00
 MBB                                     Unsecured         151.00           NA              NA            0.00       0.00
 MCSI INC                                Unsecured         200.00           NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured         665.00        665.28          665.28           0.00       0.00
 Peoples Gas                             Unsecured     10,698.00            NA              NA            0.00       0.00
 Region Recov                            Unsecured         538.00           NA              NA            0.00       0.00
 Regional Recovery Services Inc          Unsecured         537.00        537.88          537.88           0.00       0.00
 SALLIE MAE                              Unsecured     18,000.00            NA              NA            0.00       0.00
 United Student Aid Funds Inc (USAF)     Unsecured      6,666.00       4,123.28        4,123.28           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06361            Doc 57   Filed 03/11/19    Entered 03/11/19 15:23:52                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal        Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid           Paid
 University of Phoenix            Unsecured      5,213.00            NA             NA           0.00         0.00
 US Cellular                      Unsecured         290.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                 $162,378.41              $0.00                    $0.00
       Mortgage Arrearage                                 $9,203.50              $0.00                    $0.00
       Debt Secured by Vehicle                            $3,583.39          $3,583.39                  $113.53
       All Other Secured                                  $1,293.00          $1,293.00                    $0.00
 TOTAL SECURED:                                         $176,458.30          $4,876.39                  $113.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                  $0.00                $0.00
        Domestic Support Ongoing                              $0.00                  $0.00                $0.00
        All Other Priority                               $17,243.65                  $0.00                $0.00
 TOTAL PRIORITY:                                         $17,243.65                  $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $29,828.61                  $0.00                $0.00


 Disbursements:

           Expenses of Administration                           $3,728.50
           Disbursements to Creditors                           $4,989.92

 TOTAL DISBURSEMENTS :                                                                           $8,718.42




UST Form 101-13-FR-S (9/1/2009)
Case 17-06361        Doc 57      Filed 03/11/19     Entered 03/11/19 15:23:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
